Exhibit 10.2
[ *** ] CERTAIN INFORMATION CONTAINED IN THIS DOCUMENT MARKED BY BRACKETS HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 OF THE SECURITIES AND EXCHANGE ACT OF 1934 AS AMENDED.
June 25, 2010
Mr. Remi Barbier
Chairman, President & CEO
Pain Therapeutics, Inc.
2211 Bridgepointe Parkway
Suite 500
San Mateo, CA 94404
     Re: Amendments to License and Collaboration Agreements
Dear Remi:
This letter agreement reflects our recent communications and understandings. We
have agreed to the following matters, which are intended to supersede any terms
that may be inconsistent in the License and Collaboration Agreements:

  1.   Up Front Payment: In consideration for the agreements made in this letter
agreement, King will make a non-refundable cash payment to PTI of $5,000,000 no
later than July 31, 2010. It is agreed that this payment is not a Collaboration
Cost and is not subject to offset against any obligations or other amounts which
may be owed by King to PTI.     2.   Royalties: King will pay PTI a flat royalty
of 10% on all Net Sales made in ROW. ROW Net Sales will be excluded from the
calculation of the step-up in royalty after cumulative Net Sales of $1 billion
under Section 6.1.1 of the License Agreement. For clarity, this paragraph shall
not affect any amounts payable by King to PTI as a result of King sublicensing
to a Third Party under Section 6.1.4 (Sublicensing Revenue) of the License
Agreement. For further clarity, this paragraph shall not affect any calculation
of any amounts payable by King to PTI as set forth in Section 6.1.3 (Amounts
Payable Under the DLA) of the License Agreement.     3.   [ *** ]: King and PTI
hereby approve the Development Plan and Budget for the Development of [ *** ] by
PTI up to the submission of an IND as set forth in Appendix A. [*** ]

 

***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



  4.   [ *** ]: PTI hereby grants to King the right to exercise in the same
manner that King assumed the Development of Remoxy under the Election Agreement,
all of PTI’s rights and obligations under the Collaboration Agreement to Develop
[ *** ]and King hereby accepts such grant and agrees to Develop [ *** ]in
accordance with the Collaboration Agreement and in a manner consistent with
PTI’s obligations under the DLA. The cost of Development by King shall be a
Collaboration Cost.     5.   $100,000,000 Amount: PTI and King expressly reserve
their rights in relation to the $100,000,000 amount specified in
Section 3.3.2(c) of the Collaboration Agreement and any payment by King of
Collaboration Costs as a result of this letter agreement in excess of that
amount shall not affect any of King’s rights under Section 3.3.2(c) and shall
not be deemed to be a waiver of any such rights or an estoppel or laches to bar
any assertion of rights or defenses by King under Section 3.3.2(c).     6.  
e-Room:_King shall establish and maintain a confidential electronic room into
which King and PTI shall upload all final data/technical reports, regulatory
filings and other related information for Remoxy and all other Products under
the Collaboration and License Agreements. PTI shall have unlimited electronic
access to such e-Room, including the right to make copies of all such material.
    7.   Giving Effect: In order to give effect to the contents of this letter
agreement, save as expressly reserved in this letter agreement, King and PTI may
each propose to suspend, amend and/or revise certain provisions of the
Collaboration and License Agreements. King and PTI shall discuss in good faith
and attempt to agree on the terms of such suspension, amendment and/or
revisions. Should the Parties not agree in good faith, such disagreement(s)
shall not be construed or interpreted to relieve a Party of its existing duties
or obligations under the Collaboration Agreement or the License Agreement, as
amended by this letter agreement.     8.   Defined Terms: Defined terms used in
this letter agreement have the same meaning as they do in the Collaboration
Agreement and/or in the License Agreement, as applicable.     9.   No Other
Changes: Save as may be affected by the provisions of this letter, all other
terms of the Collaboration and License Agreements shall remain in full force and
effect and shall not be altered by the terms of this letter agreement

  10.   No Breaches: [ *** ] PTI expressly reserves its rights in relation to
the actions and failure to take actions by King prior to the date hereof which
may constitute a breach of the Collaboration and/or License Agreements and this
letter agreement shall not be deemed to be a waiver of any rights of PTI or an
estoppel or laches to bar any assertion of rights or defenses by PTI under the
Collaboration and License Agreements.

 

***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



  11.   Minimum Annual Spend: King agrees to reimburse PTI for its 2010 minimum
annual spend (i.e., $750,000) under the DLA, irrespective of the status of
approved budgets under the Collaboration Agreement.

Please sign below to acknowledge your acceptance and agreement to this letter
agreement.

            Sincerely,
         /s/ Brian A. Markison         Brian A. Markison        President and
Chief Executive Officer   

Accepted and Agreed:
PAIN THERAPEUTICS, INC.

                  /s/ Remi Barbier       Remi Barbier      President & Chief
Executive Officer     

 

***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



Appendix A
JOC [ *** ] Plan & Budget

      Goal: PTI to [ *** ]         Cost
Tech Ops — CMC
   
1. [ *** ]
  [ *** ]
a. [ *** ]
  [ *** ]
2. [ *** ]
   
a. [ *** ]
   
b. [ *** ]
   
c. [ *** ]
  [ *** ]
3. [ *** ]
  [ *** ]
4 [ *** ]
  [ *** ]
Pharm Tox
   
5. [ *** ]
  [ *** ]
a. [ *** ]
  [ *** ]
b [ *** ]
  [ *** ]
c. [ *** ]
  [ *** ]
6. [ *** ]
  [ *** ]
a. [ *** ]
  [ *** ]
b. [ *** ]
  [ *** ]
Regulatory
   
7. [ *** ]
  [ *** ]
Miscellaneous Activities/Expenses
   
[ *** ]project mgmt and [ *** ]
  [ *** ]
[ *** ]
  [ *** ]
Total [ *** ]:
  [ *** ]

 

***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 